Order filed October 4, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00019-CV
                                    ____________

      BAYTOWN AGAPE COMMUNITY SERVICES, INC., Appellant

                                          V.

                         CITY OF BAYTOWN, Appellee


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-18127

                                      ORDER

      On August 2, 2022, appellee’s unopposed motion to extend time to file
appellee’s brief because the parties were engaged in settlement negotiations was
granted and the appeal was abated until September 26, 2022.

      No motion to dismiss, other dispositive motion, motion to reinstate, or
motion to continue the abatement has been filed. The appeal is reinstated.
Appellee’s brief is due thirty days from the date of this order.

                                   PER CURIAM

Panel Consists of Justices Jewell, Bourliot and Zimmerer.